DETAILED ACTION
Applicant's amendments and remarks, filed 6/29/22, are fully acknowledged by the Examiner. Currently, claims 1-16 are pending. The following is a complete response to the 6/29/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morley (US 6,840938).
Regarding claim 1, Morley teaches a robotic surgical instrument comprising: a shaft (shaft 62); an electrocautery end effector powered by an electrocautery element (end effector 78 and 80, with element 84 as an electrocautery element as in Fig. 12a-13); and an articulation connecting the electrocautery end effector to the shaft (90), the articulation comprising:
a first joint driveable by a first pair of driving elements (both halves of 88), the first joint permitting the electrocautery end effector to rotate about a first axis transverse to a longitudinal axis of the shaft (end effector rotate about a first axis A.sub.2);
a second joint driveable by a second pair of driving elements (joint with axis a.sub.1 with 2 driving elements 86), the second joint permitting the first end effector element to rotate about a second axis transverse to the first axis (a.sub.1 traverse to a.sub.2);
wherein the electrocautery element is constrained to move around the first axis and constrained to wrap at least one full revolution around the second axis (Fig. 12b, 84 moves about A.sub.2 and wraps around the axis as in the dashed lines of 84);
wherein the path of the electrocautery element between the shaft and the second joint symmetrically opposes the path of a first one of the second pair of driving elements between the shaft and the second joint (88 on pulleys 112 and 116, with the pulleys rotating opposite directions such that drive elements and shafts of each pulley is opposite each other).
Regarding claim 2, Morley teaches the electrocautery element is constrained to wrap at least one and a half revolutions around the second axis (Fig. 12b).
Regarding claim 3, Morley teaches the electrocautery element is seated in a groove about the second axis (84 seated in grooves as lumens as in par. [0090)).
Regarding claim 4, Morley teaches wherein the articulation comprise a pulley arrangement around which the second pair of driving elements and the electrocautery element are constrained to move (pulley arrangement as in 4b), the electrocautery element and the first one of the second pair of driving elements having symmetrically opposing paths around the pulley arrangement (symmetrically opposing paths for drive elements and electrocautery elements about the pulleys as in Figs. 12a-b).
Regarding claim 5, Morley teaches wherein the pulley arrangement comprises a first set of pulleys being rotatable about the first axis (pulleys 112 and 116 about axis a.sub.2 as in Fig. 12a).
Regarding claim 6, Morley teaches wherein the pulley arrangement comprises a second set of pulleys between the first axis and the shaft (pulleys for axis A.sub.2 as in at least Fig. 4b).
Regarding claim 7, Morley teaches wherein the pulley arrangement comprises a third set of pulleys located between the first axis and the second axis (best seen in Fig. 5a-b with pulleys between the pulley set on A.sub.1 and the pulley set on A.sub.2).
Regarding claim 8, Morley teaches wherein the electrocautery element is bonded to a second one of the second pair of driving elements in the shaft (84 bonded to a driver element as they are connected via shaft 62).
Regarding claim 9, Morley teaches wherein the second one of a second pair of driving elements comprises a flexible portion and a spoke (flexible portion as the cable for the respective pulleys along the axis, spoke as the shaft section 62), the electrocautery element being bonded to the spoke (84 through 132 of 62).
Regarding claim 10, Morley teaches wherein the electrocautery element is connected to the electrocautery end effector (84 attached to jaw as in Fig. 12b).
Regarding claim 11, Morley teaches wherein the electrocautery element terminates at the
electrocautery end effector (as in at least Fig. 12b with 84 terminating at the end effector jaws).
Regarding claim 12, Morley teaches wherein the electrocautery element is overmoulded with insulation material where it terminates at the end effector (col. 11, lines 65-67).
Regarding claim 13, Morley teaches the electrocautery element is a cable (84 is a cable).
Regarding claim 14, Morley teaches wherein the first pair of driving elements are cables in the articulation (cables 86 and 88).
Regarding claim 15, Morley teaches wherein the second pair of driving elements are cables in the articulation (best seen in Fig. 4b with multiple cables for the pulleys about A.sub.1).
Regarding claim 16, Morley teaches wherein the pairs of driving elements and the electrocautery elements resist compression and tension forces (cables for pulling and being pushed).
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant argues that the electrocautery elements and joint element symmetrically opposes the path of one of the driving elements. However, in a new interpretation of Morley, the drive elements and electrocautery associated separate pulleys 112 and 116 are symmetrically opposed as the pulleys 112 and 116 are symmetrically opposed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794